The testimony at folios 539, 548, 572 and 595 of witnesses as to the character and reputation of the complaining witness and her non-drink ng habits, based upon their personal observation, was incompetent, and constitutes reversible error. (Hart v. McLaughlin, 51 App. Div. 411, 413; People v. Van Gaasbeck, 189 N. Y. 408, 418; Chamberlayne Ev. § 3340.) The judgment of conviction of the Orange County Court is, therefore, reversed on the law, and a new trial is ordered. Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ., concur.